Title: From John Adams to Henry Knox, 2 June 1776
From: Adams, John
To: Knox, Henry


     
      Dear sir
      Philadelphia June 2. 1776
     
     Your esteemed Favour of the 16 of May, came to my Hand a few Days ago.
     You have laid me under obligations, by your ingenious Observations upon those Books, upon military Science, which are necessary, to be procured, in the present Circumstances of this Country. I have been a long Time convinced of the Utility of publishing american Editions of those Writers, and that it is an object of sufficient Importance, to induce the public to be at the Expence of it. But greater objects press in such Numbers, upon those who think for the public, as Lord Drummond expressed it that this has been hitherto neglected. I could wish that the Public would be at the Expence not only of new Editions of these Authors, but of establishing Academies, for the Education of young Gentlemen in every Branch of the military Art: because I am fully of your sentiment, that We ought to lay Foundations, and begin Institutions, in the present Circumstances of this Country, for promoting every Art, Manufacture and Science which is necessary for the Support of an independent State. We must for the future Stand upon our own Leggs or fall. The Alienation of Affection, between the two Countries, is at length, so great, that if the Morals of the British Nation and their political Principles were made purer than they are, it would be scarcely possible to accomplish a cordial ReUnion with them.
     The Votes of the Congress and the Proceedings of the Colonies seperately must before this Time have convinced you, that this is the sense of America, with infinitely greater Unanimity, than could have been credited by many People a few Months ago. Those few Persons indeed, who have attended closely to the Proceedings of the several Colonies, for a Number of Years past, and reflected deeply upon the Causes of this mighty Contest, have foreseen, that Such an Unanimity would take Place, as soon as a Seperation should become necessary. These are not at all surprised while many others really are and some affect to be astonished at the Phenominon.
     The Policy of Rome, in carrying their Arms to Carthage, while Hannibal was at the Gates of their Capital, was wise and justified by the Event, and would deserve Imitation if We could march into the Country of our Enemies. But possessed as they are of the Dominion of the Sea, it is not easy for Us to reach them. Yet it is possible that a bold attempt might succeed. But We have not yet sufficient Confidence in our own Power or skill, to encourage Enterprizes of the daring, hardy Kind. Such often prosper and are always glorious. But shall I give offence if I Say, that our Arms, have kept an even Pace with our Councils? that both have been rather slow and irresolute? Have either our officers or Men, by sea or Land, as yet discovered that exalted Courage, and mature Judgment, both of which are necessary for great and Splendid Actions? Our Forces have done very well, considering their poor Appointments and our Infancy. But I may Say to you that I wish I could see less Attention to Trifles, and more to the great Essentials of the service, both in the civil and military Departments.
     I am no Prophet, if We are not compelled by Necessity, before the War is over, to become more Men of Business and less Men of Pleasure. I have formed great Expectations from a Number of Gentlemen of Genius, Sentiment, and Education, of the younger sort, whom I know to be in the Army, and wish that Additions might be made to the Number. We have had Some Examples of Magnanimity and Bravery, it is true, which would have done Honour to any Age or Country. But those have been accompanied with a Want of Skill and Experience, which intitles the Hero to Compassion, at the Same Time that he has our Admiration. For my own Part I never think of Warren or Montgomery, without lamenting at the same Time that I admire, lamenting that Inexperience to which, perhaps they both owed their Glory.
    